 LAUREL BAY HEALTH 
& REHABILITATION CENTE
R 3 Laurel Bay Health & Rehabilitation Center
 and
 SEIU 
1199 New Jersey Health Care Union.  
Cases 22
ŒCAŒ27192, 22
ŒCAŒ27324, 22
ŒCAŒ27500, and 
22ŒCAŒ27779 October 15, 2010
 DECISION AND ORDER 
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
HAYES
 On September 30, 2008
, the two sitting members of 
the Board issued a Decision and Order in this procee
d-ing, which is reported at 353 NLRB 232 (2008).
1  Ther
e-after, the R
espondent filed a petition for review in the 
United States Court of Appeals for the District of C
o-lumbia Cir
cuit, and the General Counsel filed a cross
-application for enforcement.  On June 17, 2010, the 
United States Supreme Court issued its decision in 
New 
Process Steel, L.P. v. NLRB
, 130 S.
Ct. 2635, holding that 
under Section 3(b) of the Act, in order to exer
cise the 
delegated authority of the Board, a delegee group of 
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh delega
ted to Members Lie
bman, 
Schaumber, and Kirsanow, as a three
-member group, all of the po
wers 
of the National Labor Relations Board in a
nticipation of the expiration 
of the terms of Members Kirsanow and Walsh on Dece
mber 31, 2007.  
Thereafter, pursuant to th
is delegation, the two sitting members issued 
decisions and orders in unfair labor pra
ctice and representation cases.
  at least three members must be maintained.  Therea
fter, 
the court of appeals remanded this case for further pr
o-ceedings consistent with the Supreme Court™s dec
ision. 
 The National Labor Relati
ons Board has delegated its 
authority in this procee
ding to a three
-member panel.
2   The Board has considered the judge™s dec
ision and the 
record in light of the exceptions and brief and has d
ecid-ed to affirm the judge™s rulings, findings, and concl
u-sions 
and to adopt the reco
mmended Order to the extent 
and for the reasons stated in the decision reported at 353 
NLRB 232, which is incorporated herein by re
ference.
3 2 Consistent with the Board™s general practice in cases r
emanded 
from the courts of appeals, and for reasons of administrative eco
nomy, 
the panel includes the remaining member who participated in the orig
i-nal decision.  Furthermore, 
under the Board™s standard pr
ocedures 
applicable to all cases assigned to a panel, the Board Me
mbers not 
assigned to the panel had the opportunity to participat
e in the adjudic
a-tion of this case at any time up to the issuance of this decision.  Ho
wev-
er, Member Pearce is recused, and has taken no part in the consider
a-tion of this case.
 3 In adopting the judge™s finding that the R
espondent™s issuance of 
merit bonus
es violated Sec. 8(a)(5), Member Hayes joins former Me
m-ber Schaumber in not relying on the judge™s alternative analysis under 
McClatchy Newspapers
, 321 NLRB 1386, 1390 (1996), enfd. 131 F.3d 
1026 (D.C. Cir. 1997), cert. d
enied 524 U.S. 937 (1998). 
 356 NLRB No. 3
                                                                                                   